Case 1:12-cv-06249-ALC-HBP Document 262 Filed 02/14/19 Page 1 of 25

UNITED STATES DISTRICT CCURT
SOUTHERN DISTRICT OF NEW YORK

 

~--~x
TRUSTEES of the LOCAL 813 INSURANCE lndex No. cv-12-6249
TRUST FUND, the LOCAL 813 PENSION '

TRUST FUND, and the LOCAL 813 AND LOCAL

1034 SEVERANCE AND RETIREMENT

TRUST FUND,

Plaintiffs,
-against~

ROGAN BROTHERS SANITATION, INC.,

A.R.J .R. TRUCKlNG CORP., ARJR HOLDING
COMPANY, INC., FINNE BROS. CARTING, INC.,
FINNE BROS. REFUSE SYSTEMS, INC., SAW l\/IILL
RECOVERY INC., ROGAN RR LLC, SPRAIN ROAD
ASSOCIATES, INC., R&S WASTE SERVICES, LLC,
PlNNACLE EQUITY GROUP, LLC, JONI

PROPERTY TRUST LLC, INDUSTRIAL RECYCLING
OF N.Y.C., LLC, JAMES ROGAN, and

JOSEPH F. SPIEZIO lll,

Defendants.
x

 

NOTICE OF FILING OF PETITION FOR REORGANIZATION

PLEASE TAKE NOTICE that on February 1333 2019, Waste Services, Inc.,
the responsible party under a November 18th, 2018 Settlement Agreement Which
resolved all claims in the above proceeding against Judgement Defendant R & S Waste
Services, LLC; all claims and motions against former Defendant and Appellee Joseph F.
Spiezio, IH, in the above captioned proceeding; and all claims against defendants 121
Parl<er Avenue Holdings, LLC (“121 Parker”), J. Spiezio & Son, LLC (“J. Spiezio & Son”),
Long Beach Road Holdings, LLC (“Long Beach”), Pinnacle Equity Group, LLC
(“Pinnacle”), SK Parker Holdings, LLC (“SK Parker”), and Spiezio Family Holdings LLC

(“Spiezio Family,” in a related proceeding captioned Trustees of the Local 813

Case 1:12-cv-06249-ALC-HBP Document 262 Filed 02/14/19 Page 2 of 25

Insurance Trust Fund, et al. v. Joseph F. Spiezio, III, et al., No. 1:18-cv-o7678
(S.D.N.Y.);

FILED A PETI'I`ION FOR REORGANIZATION under Chapter 11 of the
Bankruptcy Code, 11 U.S.C. Section 101 et. eq., in the United States Banl<ruptcy Court for
the Southern District of NeW York, Case No. 19-22260. A true and correct copy of the
Voluntary Petition is attached hereto as EXhibit A.

PLEASE TAKE FUR'I`HER NOTICE that the debtor presently intends to
assume the Settlernent Agreement in this case as an executory contract subject to the
jurisdiction of the Bankruptcy Court.

Pursuant to 11 U.S.C. Section 362, the filing of this bankruptcy petition
operates as an automatic stay of, among other things the commencement or
continuation of judicial proceedings against the debtor or its property that Was, or could
have been commenced, before the filing of the bankruptcy case.

Dated: February 13, 2019
Yonkers, New York

Resthfull)Ds%u' `

Jeaie §§§S§HES‘M@rFs?QQ
YOLZI 1TH

<::WWMBU$§&TACOB&ilP ~ani

Attomeys for Defendam‘s
R &S Waste Services, LLC.,
Piimacle Equity Group, LLC
Joni Froperty Tmst, LLC
Il'za'ustrial Recycll`ng ofNYC, LLC
Ana' Joseph F. Spiezio, 111
733 Yonkers Avenue, Second Floor
Yonl<ers, New York 10704
(914) 476-0600

 
  
  

 

Case 1:12-cv-O6249-ALC-HBP Document 262 Filed 02/14/19 Page 3 of 25

EXHIBIT A

Case 1:12-cv-O6249-ALC-HBP Do,cMrgog% Li@i§geQ2/l4/19 Page 4 of 25

United States Bankruptcy Court
Southern District of New York

2/13/2019

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy Code,
entered on 02/13/2019 at 4:33 PM and filed on 02/13/2019.

Waste Services, Inc.

444 E. Boston Post Road

Suite 210

Mamaroneck, NY 10543

Tax ID / EIN: XX-XXXXXXX

dba Competition Carting

aka Frontline Waste Management Corp.
dba Competition Carting

fka Frontline Waste Management Corp.

 

The case was filed by the debtor's attorney:

Tracy L. Klestadt

Klestadt Winters Jureller Southard & Ste
200 West 4lst Street

17th Floor

New York, NY 1003 6-7203

(212) 972-3000

The case was assigned case number 19-22260.

ln most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. lf you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Intemet home page http://ecf.nysb.uscourts.gov or at the Clerk's Office, 300 Quarropas Street, White Plains, NY
10601.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.

Vito Genna
Clerk, U.S. Bankruptcy Court

 

 

 

PACER Service Center

Transaction Receipt

 

 

 

 

 

 

https://ecf.nysb.uscourts.gov/cgi-bin/NoticeOfFiling.p|?290400 1/2

Case1:12-cV-O6249-ALC-HBP Do'peuvrpoekr‘go&& Fi§geQ2/l4/19 Page5of 25

2/13/2019 hern Live
| 02/13/2019 16;39:08 |
|PACER Login; ||tklestadtPACER |@iem Code: || |
|Description: ||Notice ot` Filing ||Search Criteria: |119-22260 l

|Billable Pages: ||l HCost: ||0.10 l

 

 

 

 

 

 

 

 

https://ecf.nysb.uscourts.gov/cgi-bin/NoticeOfFi|ing.p|?290400 2/2

19_§5‘§§01:Wh%ViO@ZiYa“tiz?i§'/'i€ EH€@¥&“§H§&§%QFiE§£ZZl‘l/n%in%%%?n€it% Pg

    

Fi|| in this information to identify your case:

United States Bankruptcy Court for ther

SOUTHERN DISTR|CT OF NEW YORK

 

 

 

101c 20

l
l
Chapter 11 1

 

Case number (ifknown)
[l Checkiftnls an
amended filing
Officia| Form 201
Voluntary Petition for Non-|ndividuals Filing for Bankruptcy 4116

 

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, lnstructions for Bankruptcy Forms for Non-lndividuals, is available.

1. Debtor's name

Waste Services, Inc.

 

 

2. All other names debtor
used in the last 8 years

|nc|ude any assumed
names, trade names and
doing business as names

DBA Competition Carting

FKA Frontline Waste Nlanagement Corp.

 

3. Debtor's federal
Employer identification
Number (ElN)

XX-XXXXXXX

 

4. Debtor's address

Principal place of business

444 E. Boston Post Road
Suite 210
Mamaroneck, NY 10543

Mailing address, if different from principal place of
business

PO Box 736
Yonkers, NY 10710

 

Number, Street, City, State & Z|P Code

Westchester

 

P.O. Box, Number, Street, City, State & ZlP Code

l.ocation of principal assets, if different from principal

 

County

place of business

275 Washington Street, Mount Vernon, NY 10550
Number, Street, City, State & ZlP Code

 

 

5. Debtor's website (URL)

www.wasteservices.net

 

 

6. Type of debtor

- Corporation (including Limited l_iability Company (LLC) and Limited Liability Partnership (LLP))

L__l Partnership (exc|uding LLP)
l:l Other. Specify:

 

 

Ofncial Form 201

Voluntary Petition for Non~lndividuals Filing for Bankruptcy page 1

19-§§‘§§01:ldbccViO€fii§H“liz%E'/§§ Eh)?eird‘aeti§Fi§ileFi'§i§£ZfilA'/fii%inpt?c§’c‘iiriding Pg

Debtor Waste Services, lnC-
Name

20120

Case number (ifknown)

 

7. Describe debtor's business A. Check orie:

i:| Health Care Business (as defined in 11 U.S.C. § 101(27A))
l:l Sing|e Asset Rea| Estate (as denned in 11 U.S.C. § 101(51B))
l'_'l Rai|road (as denned in 11 U.S.C. § 101(44))

i:l Stockbroker (as defined in 11 U.S.C. § 101(53A))

l:l Comrnodity Broker (as denned in 11 U.S.C. § 101(6))

E| Clearing Bank (as denned in 11 U.S.C. § 781(3))

. None of the above

B. Check all that apply

|:l Tax-e)<empt entity (as described in 26 U.S.C. §501)

l:l |nvestment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
ij |nvestment advisor (as denned in 15 U,S.C. §80b-2(a)(11))

C. NAlCS (North American lndustry C|assification System) 4~dlgit code that best describes debtor.
See http://www.uscourts.qov/four-diqit-nationat-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:
l:l Chapter7
l:] Chapter 9

- Chapter11, Check all that apply:

l:l Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or aft"iliates)
are less than $2.566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

1:| The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being h|ed with this petition

l:l|'_`|

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

l:l The debtor is required to me periodic reports (for example, 1OK and 1OQ) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities ExchangeActof1934. File the
attachment to \/o/untary Petition for Non-lndiviclua/s Fi/ing for Bankruptcy under Chapter 11
(Officia| Form 201A) with this form.

m The debtor is a shell company as defined in the Securities Exchange Act0f1934 Ru|e 12b-2.
l:l Cl'iapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?
lf more than 2 cases, attach a
separate list.

- No.
El Yes.

District When Case number

 

District When Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases if more than 1,
attach a separate list

- No
ij Yes.

Debtor Re|ationship

 

District When Case number, if known

 

 

Oficial Form 201

Vo|untary Petition for Non-lndividuals Filing for Bankruptcy page 2

19.§§§&01:155%“1061:133°0291§&5 'Eil€o;l

Debwr Waste Services, Inc.

of 20

Case number (ifl<nown)

 

Name

11. Why is the case filed in
this district?

Check all that apply.'

@§02121§3119|:1|§:§£§&4/01%1npl§t§]cptiliight% Pg

 

- Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date cf this petition or for a longer part of such 180 days than in any other districtl

l:l A bankruptcy case concerning debtor's afnliate, general partner, or partnership is pending iri this district

 

12. Does the debtor own or - NO
have possession of any
real property or personal [:| Yes_
property that needs
immediate attention?

Why does the property need immediate attention? (Check all that apply.)

Answer below for each property that needs immediate attention Attach additional sheets if needed

l:l lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety

What is the hazard?

 

l:l lt needs to be physically secured or protected from the weather,

l:l lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for examp|e,
livestock, seasonal goods, meat, dairy, produce, or securities~related assets or other options),

l:l Other

 

Where is the property?

ls the property insured?

l___l No

|:| Yes_ insurance agency
Contact name
Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

- Statistical and administrative information

 

13. Debtor's estimation of Check one:

available funds

- Funds will be available for distribution to unsecured creditors

l:l After any administrative expenses are paid, no funds will be available to unsecured creditors

 

 

14. Esfimated number of ill 1-49 |I| 1,000-5,000 lIl 25,001_50,000
°'ed‘*°'$ l 0_99 El 5001-10,000 El 50,001-100,000
5
- lIl 10,001~25,000 lIl Moroinan100.000
iii 100 199
lZl 200-999
15- Esfimafed ASS€¥S lZl so - 350,000 l $1,000,001 _ 310 million ill $500,000,001 - si billion

l:l $50,001 - $100,000
m $100,00‘| - $500,000
l:l $500,001 ~ $1 million

ill 310,000,001 - 350 million
ill sso,cco,ccl - $100 million
l`_'l $100,000,001 - 3500 million

l:l $1,000,000,001 - $10 billion
m $10,000,000,001 - $50 billion
l:l l\/lore than 350 billion

 

16. Estimated liabilities [] 30 _ $50,000
l:l $50.001 - $100,000
[l $100,001 ~ 5500,000

l] 3500,001 ~ 31 million

- $1,000,001 s $10 million

m $10,000,001 - 350 million
l:l $50,000,001 ~ 3100 million
l:l $100,000,001 - $500 million

[.’.l $500,000,001 - s1 billion

|Il $1,000,000,001 - $10 billion
ill $10,000,000,001 ~ $50 billion
l:l More than $50 billion

 

Ofticial Form 201

Voluntary Petition for Non-lndividuals Filing for Bankruptcy

page 3

19_§§§801:102>%"106%133°0291'§'}§5’ ER€@:Y§§§H%QFi'&§£ZW/h%inprf&o‘ii%83125 l=>g

Debtor Waste Services, |nc_ Case number (ifknown)

 

 

Name

- Request for Re|ief, Declaration, and Signatures

 

WARN|NG -- Bankruptcy fraud is a serious crime. |Vlaking a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified iri this petition
representative of debtor
| have been authorized to tile this petition on behalf of the debtor,
| have examined the information in this petition and have a reasonable belief that the information is trued and correct
l declare under penalty of perjury that the foregoing is true and correct

Executed on February 13, 2019

 

 

MM / DD / YYYY
X lsl Joseph Spiezio, lll Joseph Spiezio, lll
Signature of authorized representative of debtor Printed name

Tit|e President

 

 

18. Signature of attorney X /S/ Tracy L~ Klestadt Date Febl`llal'y 13, 2019

 

 

Signature of attorney for debtor M|Vl / DD / YYYY

Tracy L. Klestadt
Printed name

Klestadt Winters Jureller Southard & Stevens, LLP

 

Firm name

200 West 41 st Street
17th Floor
New York, NY 10036-7203

 

Number, Street, City, State & Z|P Code

Contact phone (212) 972-3000 Email address tklestadt@klestadt.com

 

2089985 NY
Bar number and State

 

Oflicial Form 201 Vo|untary Petition for Non~lndividuals Filing for Bankruptcy page 4

19€2%$2€60' :1%80/_1)62§?€2_§` iig/f_éllzl% [iion(igrrg§rl)tszg'/l€l:i%ng:Z¢l;iA'/i\liairigB%%ulnci)ecr)ift 25 Pg

501c 20

WRITTEN CONSENT OF

THE SOLE DIRECT()R OF WASTE SERVICES, INC.
Dated: February 13, 2019

WHEREAS, Joseph Spiezio, Ill, as the sole director of (the “Director”) of Waste
Services, Inc., a New York corporation, (the “Company”) has reviewed the materials presented
by the management and the advisors of the Company regarding the liquidity challenges presently
faced by the Company, the strategic alternatives available to it, and the impact of the foregoing
on the Company and the marketability of its business and assets;

WHEREAS, the Director has had the opportunity to consult with the management and the
advisors of the Company and fully consider each of the strategic alternatives available to the
Company;

WHEREAS, the Director has approved and consented to the actions set forth below;

NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Director, it is
desirable and in the best interests of the Company, its creditors, and other interested parties that a
petition be filed by the Company seeking relief under the provisions of Chapter ll of Title ll of
the United States Code (the “Bankruptcy Code”); and it is further

RESOLVED, that Joseph Spiezio, Ill, or such other officers or employees as may be
authorized by the Director from time to time (each an “Authorized Person” and all being the
“Authorized Persons”) are hereby authorized, empowered and directed, in the name and on
behalf of the Company, to execute and verify a petition under Chapter ll of the Bankruptcy
Code (the “Chapter 11 Case”) and to cause the same to filed in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) at such time or in such
other jurisdiction as such Authorized Person executing the same shall determine; and it is further

RESOLVED, that the law firm of Klestadt Winters Jureller Southard & Stevens, LLP is
hereby engaged as general bankruptcy counsel to the Company in the Chapter ll Case, subject to
requisite Bankruptcy Court approval; and it is further

RESOLVED, that the law firm of Spolzino Smith Buss & Jacobs LLP is hereby engaged
as special corporate and litigation counsel to the Company, subject to requisite Bankruptcy Court
approval; and it is further

RESOLVED, that the accounting firm of Lawrence Kalkstein CPA is hereby engaged as
accountant to the Company, subject to requisite Bankruptcy Court approval; and it is further

RESOLVED, that each Authorized Person and any employees or agents (including
counsel) designated by or directed by and any such Authorized Person be, and each hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to execute and
file all petitions, schedules, motions, lists, applications, pleadings and other papers, and to take and
perform any and all further acts and deeds which he or she deems necessary, proper or desirable
in connection with the Chapter ll Case, with a view to the successful prosecution of such case;
and it is further

119-222601 :12D_cc)c\:/ 39 62|§%60` ijg/l|_’¢i?l|:é %Cfiiejigg%tzszZ/l£i:ig%gzzz{¢iA'/ii?ainpl§g§ulrriecr)ii 25 Pg

Gof 20

RESOLVED, that each of the Authorized Persons is authorized, directed and
empowered, in the name of, and on behalf of, the Company, to take or cause to be taken any and
all such further actions, to execute and deliver any and all such agreements, certificates,
instruments and other documents and to authorize payments on behalf of the Company for all
expenses, including filing fees, in each case as in such Authorized Person’s judgment shall be
necessary or desirable to fully carry out the intent and accomplish the purposes of the Resolutions
adopted herein; and be it further

RESOLVED, that all acts, actions and transactions relating to the matters contemplated by
the foregoing Resolutions done in the name of and on behalf of the Company, which acts would
have been approved by the foregoing Resolutions except that such acts were taken before these
resolutions were certified, are hereby in all respects approved and ratified

IN WITNESS WHERE()F, the undersigned, being the sole director of the Company,
does hereby execute and acknowledge this resolution and express consent to such actions as of
February l3, 2019.

_-;;'...'7//%'" ` s ,i
r// /df/?/V ._,.>
Joseph Spiezio, Ill

19-2226%:1123_8<\:/_1?62$?9_§|5(2:/1|_3551%%ttere§%Wl/?>J.Q€i:il|%d?>gzzliiA'/Jf\?aian%(§ulniecr)ict25Pg
7 o 20

United States Bankruptcy Court
Southern District of New York

In re Waste Services, lnc. Case No.

 

Debtor(s) Chapter 1 1

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Waste Services, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) l()% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

l None [Check z`fapplz'cable]

February 13, 2019 /sl Tracy L. Klestadt
Date Tracy L. Klestadt

Signature of Attorney or Litigant

Coungel for Waste Services, |nc.

Klestadt Winters Jureller Southard & Stevens, LLP
200 West 41 st Street

17th Floor

New York, NY 10036-7203

(212) 972-3000 Fax:(212) 972-2245
tk|estadt@klestadt.com

 

 

Sottware Copyrlght (c) 1996~2018 Best Case, LLC v w\A/w.bestcase.com Best Case Bankruptcy

Case 1:12-c\/- 06249- ALC- HBP Document 22 Fi led O
19- 22260 Doc 1 Filed 02/13 39/1 Entered 02/13/1916:33:

80f 20

United States Bankruptcy Court
Southern District of New York

2/14/19 Page 13 of 25
44 l\/lainD cument Pg

ln re Waste Services, Inc. Case No.

 

Debtor(s) Chapter 11
LIST OF EQUITY SECURITY HOLDERS

F llowmg is the list of the Debtor's equity security holders which is prepared in accordance with rule lOO7(a)(3) for filing in this Chapter ll Case

 

 

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

Joseph Spiezio, l|l 100 % ownership
444 E. Boston Post Road

Suite 210
Mamaroneck, NY 10543

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

l, the President of the corporation named as the debtor in this case, declare under penalty of perjury that l have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief

Date February 13, 2019 Signature /sl Joseph Spiezio, ||l

Joseph Spiezio, |ll

Penalty for making a false statement of concealing property Fine of up to $500,000 or imprisonment for up to 5 years or both
18 U.S¢C¢ §§ 152 and 3571.

Sheet l ofl in List oquuity Security l-lolders
Software Capyright (c) 1996~2016 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

CaS€ 1212-CV-0624_9-ALC-HBP
19~22260 DOC l FlleCl 0 /13/19

Document 2
Entered 0 /
2

l-`*CD
l\)

2
90i 0

Fill in this information to identify the case:
Debtor name l Waste Services, lnc.

United States Bankruptcy Court for the:

YORK

SOUTHERN DlSTRlCT OF NEW

 

Case number (if known):

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not insiders

al

Pag)e 14 of 25
n cument

PQ

l:l Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for exam ple, trade
debis, bank |oans,
professional services.

lndicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

lf the claim is fully unsecured, fill in only unsecured claim amount. lf
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and QOVemmenf Tota| claim, if Deduction for value Unsecured claim
Conifa¢is) partially secured of collateral or setoff

Trustees of the Attn: Anthony S. Settlement $1,550,000.00
Local 813 insurance Cacace, Esq. agreement

Trus

cIo Proskauer Rose acacace@proskaue

LLP r.com

Eleven Times 212-969-3307

Square

New York, NY 1 0036

Waste Management Attn: Keith Higgins unpaid invoices $280,581.23
PO Box 13648

Philade|phia, PA

19101 (718) 533-5291

Gabrielli Truck Attn: Linda Mazza unpaid invoices $34,186.76
Sales

1 53-20 South lmazza@gabriellitr

Conduit Avenue uck.com

Jamaica, NY 1 1 434 (866) 225-2419

Tire Buys Anthony Allen unpaid invoices $32,989.67
283 Lexington

Avenue AnthonyAllen@inte

Mount Kisco, NY rcitytire.biz

10549 914-666-2153

American Express Jaffe & Asher LLP, settlement $30,000.00
Trave| Related Dennis Pons agreement

Services

200 Vesey Street dpons@jaffeandas

New York, NY 1 0285 her.com

Wheelabrator Attn: Angela Lane unpaid invoices $19,375.57
Westchester

PO Box 842226 alane@wtienergy.c

Boston, MA 02284 om

(603) 929-3371

Waste Nlanagement Attn: Keith Higgins unpaid invoices $15,895.03
of NY LLC

PO Box 13648

Philade|phia, PA (718) 533-5291

19101
Official form 204 Chapter 11 or Chapter 9 Cases: l_isi of Crediiors V\/ho l-lave the 20 Largesi Unsecured claims page 1

Software Copyn`ght (c) 1996~2018 Best Case, LLC ~ w\vw.besicase.com

Besi Case Bankruptcy

25

199232$2€6(]5:1%8¥_? SZF§ii?e_d` 09/1_3551:9 [i`:On(iLdiE(driiZH§/lé:ii%ng:Z¢i§lA'/Jl\iiairi)B%%ulr§ecfit Pg

Debior
Name

Waste Services, lnc.

10 Of 20

Case number (ifknown)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,
uniiquidated, or
disputed

Amount of claim

|fthe claim is fully unsecured, fill in only unsecured claim amount lf
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim, if Deduction for value Unsecured claim
partially secured of collateral or setoff
At|antic States Lucil|e Campbel| unpaid invoices $11,798.95
Lubricants
147 Gazza lucil|ec1120@|ive.c
Boulevard om
Farmingda|e, NY (631) 752-1688
11735
Spo|zino Smith unpaid invoices $9,000.00
Buss & Jacobs, LLP
733 Yonkers Avenue 914-476-0600
Suite 200
Yonkers, NY 10704
American Express credit card $5,054.00
200 Vesey Street
New York, NY 10285
Signature Financial unpaid invoices $4,684.00
LLC
225 Broadho|low (646) 822-1500
Road, Suite 132W
Me|vi||e, NY11747
Orion Energy Tina Nardi unpaid invoice $4,316.59
Corporation
147 Gazza tinan@theoilnet.co
Boulevard m
Farmingda|e, NY (631) 845-5430
11735
American Hose Attn: Grissed unpaid invoices $3,781.43
700 21st Avenue Liranzo
Paterson, NJ 07513
973-684-0214
Oak Ridge Hauling, unpaid invoices $3,448.85
LLC
307 White Street (203) 743-0405
Danbury, CT 06810
City Cartinngomers Judy Wuerth unpaid invoices $3,210.90
Sanitation
PO Box 17250 JWuerth@citycart.
Stamford, CT 06907 net
(203) 973-9078
Rai|road Transfer Aida Longo unpaid invoices $3,204.36
lnc.
225 Rai|road Avenue aida.bhrtc@gmail.c
Bedford Hills, NY om
10507
Climax Parts lnc. Barry Pfeffer unpaid invoices $2,748.89
PO Box 117H
Scarsda|e, NY 10583
(914) 491 -0692
Brewster Paint & unpaid invoices $2,647.34
Decorating Center
38 Argonne Road (914) 469-7685
Brewster, NY 10509
Officia| form 204 Chapter 11 or Chapter 9 Cases: Lisi of Creditors VVho Have the 20 l.argesi Unsecured claims page 2

Software Copyright (c) 1996-2018 Best Case, LLC » www.bestcase.com

Best Case Bankruptcy

 

19§££2%6:168‘<€'?62%?§%§/'1§?1% %On‘i%i‘§‘§llizif§/i§l%%§?ii‘"l\iiaiil°B%%tin§e?ii25 ing

Debtor

Waste Services, lnc.

11 of 20

 

Name

Case number (ifknown)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

|f the claim is fully unsecured, fill in only unsecured claim amount lt
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

 

 

 

 

 

 

 

 

 

Clean Energy Sherri unpaid invoices $2,630.04
PO Box 678208 Everetts-Short
Da|las, TX 75267
severetts@cleanen
ergyfuels.com
(949) 37-1 044
USMC insurance unpaid invoices $2,500.00
PO Box 526 sahiya@usmcins.c
Solebury, PA 18963 om
(215) 647-9600
Officia| form 204 Chapter 11 or Chapter 9 Cases: l_ist of Creditors Who l-lave the 20 Largest Unsecured claims page 3

Software Copyright (c) 1996~2018 Best Case, l_LC ~ wwwtbestcase.com

Best Case Bankruptcy

 

1992%82€60:lf)_g\c/_YSZi§ilgec'i`bg/Bizl% D nctgig§rii§?§/l&i:ii%%gzzzigid'/i\iiairiDB%(§ulniecr)it25 Pg

12 Of 20

Fili in this information to identify the case:

§ Debtor name Waste Services, lnc.

 

§ United States Bankruptcy Court for ther SOUTHERN DlSTRlCT OF NEW YORK

 

Case number (if known)
|:] Check if this is an

amended filing

 

Official Form 202
Deciaration Under Penalty of Perjury for Non-lndividual Debtors ms

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Ruies 1008 and 9011.

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Declaration and signature

l am the president another ofhcer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

l have examined the information in the documents checked below and l have a reasonable belief that the information is true and correth

Schedule A/B: Assets-Rea/ and Persona/ Property (Ofncial Form 206A/B)

Schedu/e D: Creditors Who Have C/aims Secured by Propen‘y (Ofl`icial Form 206D)

Schedule E/F.' Credifors Who Have Unsecured C/aims (Official Form 206E/F)

Schedule G: Executo)y Coritracts and Unexpired Leases (Ofncial Form 206G)

Schedu/e H.' Codebtors (Oft`lcial Form 206H)

Summary ofAssets and Liabi//'ties for Non-/ndiv/'duals (Offlcial Form ZOSSum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: L/'st of Creditors Who Have the 20 Largest Unsecured C/aims and Are Not /nsiders (Ofncial Form 204)

Other document that requires a declaration List of Equity Security Holclers

 

l IEIEEEEE[]

 

l declare under penalty of perjury that the foregoing is true and correct

E)<ecuted On February 13, 2019 X /sl Joseph Spiezio, ill
Signature of individual signing on behalf of debtor

Joseph Spiezio, ill
Printed name

President
Position or relationship to debtor

Official Form 202 Deciaration Under Penalty of Perjury for Non-individuai Debtors

Software Copyn`ght (c) 1996-2016 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

19-(2%$2€6&:lijg\c/'i)Gzl§i?e'r'i`iJg/'B?l% [iiciiigip)§rii£§§/l§:i%%gzzligiA'/i\iiaian%Suln§e(r)ii 25 Pg

13 Of 20

United States Bankruptcy Court
Southern District of New York

in re Waste Services, lnc. Case No.

 

Debtor(s) Chapter 11

VERIFICATI()N OF CREDITOR MATRIX

I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge

Date: February 13, 2019 lsl Joseph Spiezio, lil
Joseph Spiezio, ill/President
Signer/Title

 

Software Copyn'ght (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 1:12-c\/- O6249- AL C- HBP Document 26 2 Filed 02/14/19 P e 19 of 25
19- 22260 Doc 1 Filed 02/13 /19 Entered 02/13/191::633 n Sgcument Pg

14 of 20

121 PARKER AVENUE HOLDINGS, LLC
PO BOX 568
YONKERS, NY 10710

A.P.O.W. TOWING LLC
844 NEPERHAN AVENUE
YONKERS, NY 10703

ADVANTAGE FUNDING COMM. CAP. CORP.
PO BOX 75422
CHICAGO, IL 60675

ALLIED COMPACTOR SERVICES, INC.
407 BROADWAY
MASSAPEQUA PARK, NY 11762

AMERICAN COMPRESSED GAS
834 NEPPERHAN AVENUE
YONKERS, NY 10703

AMERICAN EXPRESS
200 VESEY STREET
NEW YORK, NY 10285

AMERICAN EXPRESS TRAVEL RELATED SERVICES
200 VESEY STREET
NEW YORK, NY 10285

AMERICAN HOSE
700 2131 AVENUE
PATERSON, NJ 07513

AMERICAN WASTE TRANSFER SYSTEMS, LLC
566 NORTH STATE ROAD
BRIARCLIFF MANOR, NY 10510

ATLANTIC HYDRAULICS
684 SAW MILL RIVER ROAD
YONKERS, NY 10710

ATLANTIC STATES LUBRICANTS
147 GAZZA,BOULEVARD
FARMINGDALE, NY 11735

13 621£119€_§` |0(271|3151 DECht§ge 0[]f22;1312i/14:1%d3 3:2444/1?ainp0%
o

BANK DIRECT CAPITAL FINANCE
150 NORTH FIELD DRIVE, SUITE 190
LAKE FOREST, IL 60045

BMO HARRIS BANK N.A.
300 E. JOHN CARPENTER.FREEWAY
IRVING, TX 75062

BMO HARRIS BANK N.A.
PO BOX 71951
CHICAGO, IL 60694

BON VENTURE SERVICES LLC
PO BOX 850
FLANDERS, NJ 07836

BREWSTER PAINT & DECORATING CENTER
38 ARGONNE ROAD
BREWSTER, NY 10509

CERTIFIED LABORATORIES
23261 NETWORK PLACE
CHICAGO, IL 60673

CITY CARTING/SOMERS SANITATION
PO BOX 17250
STAMFORD, CT 06907

CLEAN ENERGY
PO BOX 678208
DALLAS, TX 75267

CLIMAX PARTS INC.
PO BOX 117H
SCARSDALE, NY 10583

CONCORDE INC.
1835 MARKET STREET, SUITE 1200
PHILADELPHIA, PA 19103

D B HYDRAULIC EQUIPMENT, INC.
30 S. SIXTH AVENUE
MOUNT VERNON, NY'10550

e 20 of 25
cument

PQ

Case 1:12-cV-O624_9-ALC-HBP Document 262 Filed 02/14/19 ,Page 21 of 25
19-22260 Doc 1 filled 02/13/19 Entered 02/13/19 16:33:44 I\/|am Document Pg

16 Of 20

DE LAGE LADEN F1NANC1AL SERV1CES, INC.
1111 OLD EAGLE SCHOOL ROAD
WAYNE, PA 19087

ECS1 AMERICA, 1NC.

444 E. BOSTON POST ROAD
SUITE 210

MAMARONECK, NY 10543

GABR1ELL1 TRUCK SALES
153-20 SOUTH CONDU1T AVENUE
JAMA1CA, NY 11434

GAINES NOVICK PONZ1N1 COSSU VEND1TT1 LLP
1133 WESTCHESTER AVENUE, SUITE N202
WEST HARRISON, NY 10604

GOOSETOWN COMMUNICATIONS
58 N. HARRISON AVENUE
CONGERS, NY 10920

J. SPIEZIO & SON, LLC
17732 HIGHLAND ROAD
BATON ROUGE, LA 70810

JAFFE & ASHER LLP

ATTN: DENN1S C. PONS, ESQ.
600 TH1RD AVENUE, QTH FLOOR
NEW YORK, NY 10016

JOHN VALENTINO

C/O ELEFANTE & PERSANIS
141 H1LLSIDE PLACE
EASTCHESTER, NY 10709

JOSEPH SP1EZIO, 111
444 E. BOSTON POST ROAD
SU1TE 210

MAMARONECK, NY 10543

JTL USA
210 S. BROADWAY
YONKERS, NY 10705

Case 1:12-cV-O624_9-ALC-HBP Document 262 Filed O2/ 41/19 e 22 of 25
19~22260 Docl Ft|ed 02/13/19 Entered 02/13/191 1::4633 Main Pl%%cument Pg

17 01 20

JTL USA
131-21 14TH AVENUE>
COLLEGE POINT, NY 11356

LOCAL 813 1NSURANCE TRUST FUND
C/O PROSKAUER ROSE LLP

ELEVEN TIMES SQUARE

NEW YORK, NY 10036

LOCAL 813 PENS1ON TRUST

48-18 VAN DAM STREET

SUITE 201

LONG ISLAND CITY, NY 11101~3107

LONG BEACH ROAD HOLDINGS, LLC
PO BOX 568
YONKERS, NY 10710

MACK F1NANC1AL SERV1CES
PO BOX 7247-0236
PHILADELPHIA, PA 19170

MT. KISCO TRUCK & AUTO PARTS
135 K1SCO AVENUE
MOUNT KISCO, NY 10549

NATIONAL LABOR RELA11CNS BOARD
ATT: MICHAEL B1L1K

26 FEDERAL PLAZA, SUITE 3614
NEW YORK, NY 10278

NAT1ONAL LABOR RELATIONS BOARD
1099 14TH ST N.W.

SUITE 10700

NEW YORK, NY 10270

NATIONAL LABOR RELATIONS BOARD
1015 HALF STREET, SE
WASHINGTON, DC 20570

NEW HORIZON COMMUN1CAT1ONS
PO BOX 981073
BOSTON, MA 02298

Case 1: 12- -c\/- 06249- ALC- HBP Docum nt Fi| 2 4/ P
19 22260 oocl Filed 02/13 3/19 Emere 02132/191593:344 lv?ain 88

18 of 20

NURSES AND LOCAL 813
RETIREMENT TRUST FUND

NYSEG
PO BOX 11745
NEWARK, NJ 07101

OAK R1DGE HAULING, LLC
307 WHITE STREET
DANBURY, CT 06810

ONE STOP HOSE & HYDRAULICS, LLC

PO BOX 826
SOUTH SALEM, NY 10590

ORION ENERGY CORPORAT1ON
147 GAZZA BOULEVARD
FARMINGDALE, NY 11735

P1NNACLE EQU1TY GROUP LLC
PO BOX 568
YONKERS, NY 10710

PITNEY BOWES
PO BOX 371874
P1TTSBURGH, PA 15250

P1TNEY BOWES GLOBAL
PO BOX 317887
PITTSBURGH, PA 15250

PROSKAUER ROSE LLP

ATT: ANTHONY S. CACACE, ESQ.

ELEVEN T1MES SQUARE
NEW YORK, NY 10036

PUTNAM RADIATOR
287 ROUTE 6
MAHOPAC, NY 10541

R&S WASTE SERVICES, LLC
444 E. BOSTON POST ROAD
SUITE 210

MAMARONECK, NY 10543

e 23 of 25
cument

PQ

19-2226(1): D<C)\<§'? 621§1?§0 log/`B§l% D n%%é§§fnotzz%ug il%(;js%:2444/ Wair? 0%%112$€?125 Pg
1 o 20

RA1LROAD TRANSFER 1NC.
225 RAILROAD AVENUE
BEDFORD H1LLS, NY 10507

SIGNATURE F1NANC1AL LLC
225 BROADHOLLOW ROAD, SU1TE 132W
MELVILLE, NY 11747

SK PARKER HOLDINGS, LLC
121 PARKER AVENUE
POUGHKEEPSIE, NY 12601

SP1EZIO FAMILY HOLD1NGS LLC
444 E. BOSTON POST ROAD
SUITE 210

MAMARONECK, NY 10543

SPOLZINO SM1TH BUSS & JACOBS, LLP
733 YONKERS AVENUE

SUITE 200

YONKERS, NY 10704

STAPLES
PO BOX 415256
BOSTON, MA 02241

STEARNS BANK
PO BOX 750
ALBANY, MN 56307

STERL1NG NAT1ONAL BANK
400 RELLA BLVD.
MONTEBELLO, NY 10901

THE WESTCHESTER BANK
12 WATER STREET
WH1TE PLAINS, NY 10601

TIRE BUYS
283 LEXINGTON AVENUE
MOUNT KISCO, NY 10549

TREMSON RECYCL1NG LLC
3675 DANBURY ROAD
BREWSTER, NY 10509

1999§%&:168¥'?624?@'%9'1§?13 DEOn%Lé¥BE631§/1§‘1%%%;2414/1‘)?3§6%%112[§@?125 Pg

20 Of 20

TRUSTEES OF THE LOCAL 813 1NSURANCE TRUS
C/O PROSKAUER ROSE LLP

ELEVEN TIMES SQUARE

NEW YORK, NY 10036

USMC 1NSURANCE
PO BOX 526
SOLEBURY, PA 18963

VERIZON
PO BOX 15124
ALBANY, NY 12212

V1LLAGE OF PELHAM
195 SPARKS AVENUE
PELHAM, NY 10803

V1LLAGE OF RYE BROOK
938 KING STREET
RYE BROOK, NY 10573

WASTE MANAGEMENT
PO BOX 13648
PHILADELPHIA, PA 19101

WASTE MANAGEMENT OF NY LLC
PO BOX 13648
PHILADELPH1A, PA 19101

WASTE SERVICES OF WESTCHESTER, 1NC.
444 E. BOSTON POST ROAD

SUITE 210

MAMARONECK, NY 10543

WESTCHESTER SOL1D WASTE COMM1SS1ON
112 EAST POST ROAD

3RD FLOOR

WH1TE PLAINS, NY 10601

WHEELABRATOR WESTCHESTER
PO BOX 842226
BOSTON, MA 02284

